UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE BRASKEM S.A., SECURITIES
LITIGATION No. 15-cv-5132 (PAE)

 

 

ORDER DIRECTING CY PRES
DISTRIBUTION OF RESIDUAL SETTLEMENT FUNDS

Lead Plaintiff's motion for an order directing a cy pres distribution of the residual Net
Settlement Fund is hereby GRANTED. The remaining funds of $9,695.01, plus any interest that has

accrued on that amount, shal] be donated to the Public Justice Foundation.

IT IS SO ORDERED.

Dated: */ [t 1

Fal A. Cngptomy

HONORABLE PAUL A. ENGELMAYER
UNITED STATES DISTRICT COURT JUDGE
